August 25, 1919. The opinion of the Court was delivered by
Defendant appealed from sentence on conviction of bigamy. He complains of error in overruling his demurrer to the indictment on the ground: (1) That it did not show jurisdiction of the Court: (2) that the State was not named therein as a party to the action; and (3) that it does not run in the name of the State. It appears from inspection of the indictment, which will be reported, that none of these objections are well taken. It is in the usual form, which has been approved by immemorial practice and the authorities. 1 Bish. Cr. Pros., secs. 409, 411.
There was no error in admitting in evidence the original marriage licenses issued to defendant by the clerk of Court. *Page 468 
They were proved by the testimony of that officer, who was authorized by the statute (1 Civ. Code 1912, sec. 3745) to issue them, and who issued them in the form prescribed by the statute (Id. 3746), upon the application of defendant, and who had possession of them by virtue of the provision of the statute (Id., sec. 3747). The statute (Id., sec. 3750) makes the original license, or a copy thereof, together with the certificate of marriage, indorsed thereon and properly filled out, and signed by the person who performed the marriage ceremony, and by both the contracting parties, sufficient evidence of the contract of marriage between the parties therein named, in any of the Courts of this State.
Both licenses and the certificates indorsed thereon were in exact accord with the provisions of the statute, and were competent evidence. Besides, the fact that both marriages took place in Oconee county was proved by the testimony of the person who performed both ceremonies. Therefore the contention that there was no evidence of the several marriages is clearly untenable, as is also the contention that defendant was not confronted with the witnesses against him.
Judgment affirmed.